Citation Nr: 0011262	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-49 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $6,268, to include the 
issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to February 
1946 and from March 1951 to July 1953.  This appeal arises 
from an August 1996 decision of the Committee on Waivers and 
Compromises (Committee) of the Newark, New Jersey RO, which 
denied the veteran's request for waiver of recovery of an 
overpayment of VA compensation benefits in the amount of 
$6,268 on the basis that recovery of the debt would not be 
against equity and good conscience.  This case was before the 
Board in August 1997 when it was remanded to afford the 
veteran a travel board hearing.

On October 22, 1998, a hearing (concerning the issue of 
entitlement to waiver of recovery of the overpayment) was 
held at the RO before Iris S. Sherman, who is a member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1998).

This case was once again before the Board in March 1999 when 
it was remanded for additional development.


REMAND

During an October 1998 travel board hearing conducted on the 
issue concerning entitlement to waiver of recovery of the 
overpayment, the veteran contested the creation of the 
overpayment on the basis that the overpayment was due to sole 
VA error.  The United States Court of Appeals for Veterans 
Claims has concluded that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  Therefore, following the travel board 
hearing, the case was remanded to the RO for consideration of 
the issue of sole administrative error.

In a June 1999 administrative decision, the RO determined 
that overpayment in the amount of $1,814 for the period from 
August 1, 1991 through March 1, 1996 was the result of sole 
administrative error.

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, concerning the issue of sole 
administrative error in July 1999, he requested a hearing 
before a member of the Board.  He specifically indicated that 
he wanted the hearing to be held at the local VA office.  
Since the Board may not proceed until the veteran is afforded 
the opportunity for such a hearing, 38 U.S.C.A. § 7107(b), 
the case must be REMANDED back to the RO for the following 
action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.

After providing the veteran with an opportunity to appear at 
a hearing before a member of the Board, the RO need not take 
any further adjudicatory action, but should return the claims 
folder to this Board for further appellate review.  The 
appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



